—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered March 25, 1993, in a proceeding pursuant to CPLR article 78, which denied petitioner’s application and dismissed the petition to annul respondent’s determination dismissing petitioner as a student in its physical therapy program, unanimously affirmed, without costs.
Although respondent’s dismissal of petitioner was disciplinary in nature, petitioner’s admission that he did not contact respondent’s program director after she warned him he would be dismissed if he did not do so, and his letter to respondent’s academic coordinator written the day after the incident that precipitated his dismissal and stating that earlier that day he left the clinic site after telling the program’s coordinator of clinical education that "as far as I was concerned this clinical is over”, clearly manifested petitioner’s abandonment of the program, and made a hearing unnecessary to protect his right to due process (cf., Board of Curators v Horowitz, 435 US 78, 89). We have considered petitioner’s other arguments and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.